DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 was filed after the mailing date of the Non-Final Rejection on 05/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
Claims 41-62 were pending. No changes has been made to the previously pending claim and claims 41-62 remains pending. Claim objection to claims 48 and 59 are moot based on applicant amendment in response to the objection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-43, 48, 52-54 and 59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20180302640 A1, hereinafter “Li”).

Regarding claim 41. (Previously Presented) Li discloses a system for video encoding, comprising: 
an acceleration device (0083; Figure 3; “[0083] … In general, a given module of the video encoder system (300) or video encoder (340) can be implemented by software executable on a CPU, by software controlling special-purpose hardware (e.g., graphics hardware for video acceleration), or by special-purpose hardware (e.g., in an ASIC).”), to select from a video stream a target video frame and one or more reference frames to be applied in encoding the target video frame (0051; Figure 3; “[0051] An arriving source picture (311) is stored in a source picture temporary memory storage area (320) that includes multiple picture buffer storage areas (321, 322, . . . , 32n). A picture buffer (321, 322, etc.) holds one source picture in the source picture storage area (320). After one or more of the source pictures (311) have been stored in picture buffers (321, 322, etc.), a picture selector (330) selects an individual source picture from the source picture storage area (320) to encode as the current picture (331). The order in which pictures are selected by the picture selector (330) for input to the video encoder (340) may differ from the order in which the pictures are produced by the video source (310), e.g., the encoding of some pictures may be delayed in order, so as to allow some later pictures to be encoded first and to thus facilitate temporally backward prediction. Before the video encoder (340), the video encoder system (300) can include a pre-processor (not shown) that performs pre-processing (e.g., filtering) of the current picture (331) before encoding. The pre-processing can include color space conversion into primary (e.g., luma) and secondary (e.g., chroma differences toward red and toward blue) components and resampling processing (e.g., to reduce the spatial resolution of chroma components) for encoding. In general, a pixel is the set of one or more collocated sample values for a location in a picture, which may be arranged in different ways for different chroma sampling formats.”), to divide the target video frame into multiple blocks (0053-0054; Figure 4a/b; “[0054] As shown in FIG. 4a, the video encoder (340) can include a tiling module (410). With the tiling module (410), the video encoder (340) can partition a picture into multiple tiles (Block) of the same size or different sizes. For example, the tiling module (410) splits the picture along tile rows and tile columns that, with picture boundaries, define horizontal and vertical boundaries of tiles within the picture, where each tile is a rectangular region. Tiles are often used to provide options for parallel processing. A picture can also be organized as one or more slices, where a slice can be an entire picture or section of the picture. A slice can be decoded independently of other slices in a picture, which improves error resilience. The content of a slice or tile is further partitioned into blocks or other sets of sample values for purposes of encoding and decoding. Blocks may be further sub-divided at different stages, e.g., at the prediction, frequency transform and/or entropy encoding stages. For example, a picture can be divided into 64×64 blocks, 32×32 blocks, or 16×16 blocks, which can in turn be divided into smaller blocks of sample values for coding and decoding.”), and to compute a result map, which comprises multiple entries for each block in the target video frame, the entries comprising respective motion vectors between the block and corresponding blocks in the one or more reference frames and respective reference scores for the motion vectors (0062, 0055, 0064; Figure 4b; “[0062] With reference to FIG. 4b, if a unit of the current picture (331) is predicted using inter-picture prediction, a motion estimator (450) estimates the motion of blocks of sample values of the unit with respect to one or more reference pictures. The current picture (331) can be entirely or partially coded using inter-picture prediction. When multiple reference pictures are used, the multiple reference pictures can be from different temporal directions or the same temporal direction. The motion estimator (450) potentially evaluates candidate MVs in a contextual motion mode as well as other candidate MVs. For contextual motion mode, as candidate MVs for the unit, the motion estimator (450) evaluates one or more MVs that were used in motion compensation for certain neighboring units in a local neighborhood or one or more MVs derived by rules. …”; wherein the candidate MV is considered a map and wherein the motion compensation is the reference score); and 
a control unit, to encode the target video frame based on at least one of the reference frames by selecting the motion vectors from the result map responsively to the reference scores (0052-0056; Figures 3-4; “[0052] The video encoder (340) encodes the current picture (331) to produce a coded picture (341). As shown in FIGS. 4a and 4b, the video encoder (340) receives the current picture (331) as an input video signal (405) and produces encoded data for the coded picture (341) in a coded video bitstream (495) as output. As part of the encoding, the video encoder (340) in some cases uses one or more features of flexible reference picture management as described herein. [0053] Generally, the video encoder (340) includes multiple encoding modules that perform encoding tasks such as partitioning into tiles, intra-picture prediction estimation and prediction, motion estimation and compensation, frequency transforms, quantization, and entropy coding. Many of the components of the video encoder (340) are used for both intra-picture coding and inter-picture coding. The exact operations performed by the video encoder (340) can vary depending on compression format and can also vary depending on encoder-optional implementation decisions. The format of the output encoded data can be a variation or extension of Windows Media Video format, VC-1 format, MPEG-x format (e.g., MPEG-1, MPEG-2, or MPEG-4), H.26x format (e.g., H.261, H.262, H.263, H.264, H.265), or VPx format, or another format.”).

Regarding claim 42. (Previously Presented) Li discloses the system according to claim 41, wherein the control unit is to encode the video stream, using the motion vectors and the result map, in accordance with a plurality of different video codecs  (0053; “[0053] Generally, the video encoder (340) includes multiple encoding modules that perform encoding tasks such as partitioning into tiles, intra-picture prediction estimation and prediction, motion estimation and compensation, frequency transforms, quantization, and entropy coding. Many of the components of the video encoder (340) are used for both intra-picture coding and inter-picture coding. The exact operations performed by the video encoder (340) can vary depending on compression format and can also vary depending on encoder-optional implementation decisions. The format of the output encoded data can be a variation or extension of Windows Media Video format, VC-1 format, MPEG-x format (e.g., MPEG-1, MPEG-2, or MPEG-4), H.26x format (e.g., H.261, H.262, H.263, H.264, H.265), or VPx format, or another format.”).
Regarding claim 43. (Previously Presented) Li discloses the system according to claim 42, wherein at least one of the video codecs complies with an encoding standard selected from a group of standards consisting of HEVC/H.265; AVC/H.264; VP9; AV-1; and VVC  (0044, 0056; Figures 3-4; “[0044] In the network environment (201) shown in FIG. 2a, each real-time communication (“RTC”) tool (210) includes both an encoder (220) and a decoder (270) for bidirectional communication. A given encoder (220) can produce output compliant with a variation or extension of the H.265/HEVC standard, SMPTE 421M standard, ISO/IEC 14496-10 standard (also known as H.264/AVC), another standard, or a proprietary format such as VP8 or VP9, with a corresponding decoder (270) accepting encoded data from the encoder (220). The bidirectional communication can be part of a video conference, video telephone call, or other two-party or multi-party communication scenario. Although the network environment (201) in FIG. 2a includes two real-time communication tools (210), the network environment (201) can instead include three or more real-time communication tools (210) that participate in multi-party communication.”).

Regarding claim 48. (Currently Amended) Li discloses the system according to claim 41, wherein the entries in the result map that are computed by the acceleration device for a given target video frame comprise at least first and second entries referring to different, first and second reference frames ([0051]; Figure 3; “[0051] An arriving source picture (311) is stored in a source picture temporary memory storage area (320) that includes multiple picture buffer storage areas (321, 322, . . . , 32n). A picture buffer (321, 322, etc.) holds one source picture in the source picture storage area (320). After one or more of the source pictures (311) have been stored in picture buffers (321, 322, etc.), a picture selector (330) selects an individual source picture from the source picture storage area (320) to encode as the current picture (331). The order in which pictures are selected by the picture selector (330) for input to the video encoder (340) may differ from the order in which the pictures are produced by the video source (310), e.g., the encoding of some pictures may be delayed in order, so as to allow some later pictures to be encoded first and to thus facilitate temporally backward prediction. Before the video encoder (340), the video encoder system (300) can include a pre-processor (not shown) that performs pre-processing (e.g., filtering) of the current picture (331) before encoding. The pre-processing can include color space conversion into primary (e.g., luma) and secondary (e.g., chroma differences toward red and toward blue) components and resampling processing (e.g., to reduce the spatial resolution of chroma components) for encoding. In general, a pixel is the set of one or more collocated sample values for a location in a picture, which may be arranged in different ways for different chroma sampling formats.”).

Regarding claims 52-54. (Previously Presented) arguments analogous to those presented for claims 41-43 are applicable for claims 52-54.
Regarding claim 59. (Currently Amended) arguments analogous to those presented for claim 48 are applicable for claim 59.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-45 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 41 and 52 above, in view of OKAJIMA (US 20140177726 A1, hereinafter “OKAJIMA”).

Regarding claim 44. (Previously Presented) Li discloses the system according to claim 41, wherein the control unit is to encode a plurality of adjacent blocks into a larger block (0062 and 0095; Figures 4 and 6; “[0062] With reference to FIG. 4b, if a unit of the current picture (331) is predicted using inter-picture prediction, a motion estimator (450) estimates the motion of blocks of sample values of the unit with respect to one or more reference pictures. The current picture (331) can be entirely or partially coded using inter-picture prediction. When multiple reference pictures are used, the multiple reference pictures can be from different temporal directions or the same temporal direction. The motion estimator (450) potentially evaluates candidate MVs in a contextual motion mode as well as other candidate MVs. For contextual motion mode, as candidate MVs for the unit, the motion estimator (450) evaluates one or more MVs that were used in motion compensation for certain neighboring units in a local neighborhood or one or more MVs derived by rules. The candidate MVs for contextual motion mode can include MVs from spatially adjacent units, MVs from temporally adjacent units, and MVs derived by rules. Merge mode in the H.265/HEVC standard is an example of contextual motion mode. In some cases, a contextual motion mode can involve a competition among multiple derived MVs and selection of one of the multiple derived MVs. ...”, “[0095] With reference to FIG. 6, if the current picture is predicted using inter-picture prediction, a motion compensator (655) receives the motion data (652), such as MV data, reference picture selection data and merge mode index values. The motion compensator (655) applies MVs to the reconstructed reference picture(s) from the DPB (670) or other buffer. When a clipped reference picture is used, the motion compensator (655) can adjust the location referenced by an MV to compensate for clipping and/or scaling, as described below. The motion compensator (655) produces motion-compensated predictions for inter-coded blocks of the current picture.”), but failed to disclose the plurality of adjacent blocks having equal motion vectors.
OKAJIMA, however, in the same field of endeavor, shows the control unit is to encode a plurality of adjacent blocks having equal motion vectors by aggregating the plurality of adjacent blocks into a larger block (0035-0036, 0110-0111, 0124 and 0161-0162; Figures 1, 4 and 6; “[0035] A video decoding apparatus according to an aspect of the present disclosure decodes an encoded video stream encoded using motion estimation performed on a block-by-block basis. To be more specific, the video decoding apparatus includes: a decoding unit which decodes the encoded video stream to derive a flag regarding a motion vector, the flag indicating one of (i) a prediction direction indicating that the motion vector is equal to a motion vector of an adjacent block, (ii) that the motion vector is 0, and (iii) that difference information on the motion vector is encoded in the encoded video stream; a motion vector comparing unit which determines whether or not a plurality of the motion vectors of adjacent blocks are equal to each other, using a plurality of the flags regarding the motion vectors of the adjacent blocks, the flags being derived by the decoding unit; a block combining unit which combines the adjacent blocks determined by the motion vector comparing unit as being equal in motion vector, into one motion compensation block on which motion compensation is to be performed; a motion vector generating unit which generates a motion vector based on the flag regarding the motion vector; a reference image obtaining unit which obtains, based on the motion vector generated by the motion vector generating unit, a reference image corresponding to the motion compensation block from reference image data previously decoded and stored into a memory; a motion compensating unit which performs motion compensation using the reference image obtained by the reference image obtaining unit, to generate a prediction image corresponding to the motion compensation block; and a reconstructing unit which reconstructs an image using the prediction image generated by the motion compensating unit.”, “[0036] With this, when it is determined based on the flags regarding the motion vectors that the adjacent blocks are equal in motion vector, the blocks are combined. Then, the reference image data can be obtained for each combined motion compensation block.”)
It would have been obvious to the person of having ordinary skill in the art before the effective filing date of the invention to incorporate the aggregation of blocks with an equal MV into larger blocks as shown by OKAJIMA in the system of Li in order to the system is capable of reducing the memory band width and also reducing the throughput in motion compensation by combining the blocks that are units of motion compensation. As a result, the system performance can be increased and processing can be performed at higher speed. Moreover, the reduction in the throughput results in lower power consumption (Please see, OKAJIMA [0071]).

Regarding claim 45. (Previously Presented) Li discloses the system according to claim 44, wherein the control unit is to set a motion vector of the larger block equal to the respective motion vectors of the plurality of adjacent blocks and to set a reference score of the larger block equal to a sum of the respective reference scores of the plurality of adjacent blocks (0062 and 0064).

Regarding claims 55-56. (Previously Presented) arguments analogous to those presented for claims 44-45 are applicable for claims 55-56.



Claims 46-47 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 41 and 52 above, in view of Karczewicz et al. (US 20050220353 A1, hereinafter “Karczewicz”).

Regarding claim 46. (Previously Presented) Li discloses the system according to claim 41, but failed to disclose wherein the acceleration device is to compute the respective motion vectors in one or more of the entries in the result map by sub-pixel interpolation.
Karczewicz, however, in the same field of endeavor, shows the acceleration device is to compute the respective motion vectors in one or more of the entries in the result map by sub-pixel interpolation (0221 and 0224-0225; Figure 7; “[0211] In embodiments of the encoder which use only before-hand sub-pixel value interpolation, block-matching may be performed as a one step process, as all sub-pixel values of the reference frame required to determine a motion vector with the desired sub-pixel resolution are calculated before-hand in block 730 and stored in frame store 740. Thus, they are directly available for use in the block-matching process and can be retrieved as required from frame store 740 by motion estimation block 760. However, even in the case where all sub-pixel values are available from frame store 740, it is still more computationally efficient to perform block-matching as a two-step process, as fewer difference calculations are required. It should be appreciated that while full before-hand sub-pixel value interpolation reduces computational complexity in the encoder, it is not the most efficient approach in terms of memory consumption.”, “[0224] The reconstructed motion vector may point to any pixel or sub-pixel. If the motion vector indicates that the prediction for the current macroblock is formed from pixel values (i.e. the values of pixels at unit pixel locations), these can simply be retrieved from frame store 850, as the values in question are obtained directly during the decoding of each frame. If the motion vector indicates that the prediction for the current macroblock is formed from sub-pixel values, these must either be retrieved from frame store 850, or calculated in on-demand sub-pixel interpolation block 890. Whether sub-pixel values must be calculated, or can simply be retrieved from the frame store, depends on the degree of before-hand sub-pixel value interpolation used in the decoder.”).
It would have been obvious to the person of having ordinary skill in the art before the effective filing date of the invention to incorporate the sub-pixel interpolation as shown by Karczewicz in the system of Li to compute the respective motion vectors in one or more of the entries in the result map in order to reduce the computational complexity in the encoder, increase the efficiency of memory consumption and to yield other predictable results.

Regarding claim 47. (Previously Presented) Karczewicz further shows the system according to claim 46, wherein the control unit is to encode at least some of the blocks using fractional motion vectors (0264; “[0264] In the encoder, it is likely that the same sub-pixel values will be calculated multiple times. Therefore, and as previously explained, the complexity of the encoder can be reduced by pre-calculating all sub-pixel values and storing them in memory. However, this solution increases memory usage by a large margin. In the preferred embodiment of the invention, in which motion vector accuracy is {fraction (1/4)} pixel resolution in both the horizontal and vertical dimensions, storing pre-calculated sub-pixel values for the whole image requires 16 times the memory required to store the original, non-interpolated image. To reduce memory usage, all {fraction (1/2)} resolution sub-pixels can be interpolated before-hand and {fraction (1/4)} resolution sub-pixels can be calculated on-demand, that is, only when they are needed. According to the method of the invention, on-demand interpolation of values for {fraction (1/4)} resolution sub-pixels only requires linear interpolation from {fraction (1/2)} resolution sub-pixels. Four times the original picture memory is required to store the pre-calculated 1/2 resolution sub-pixels since only 8 bits are necessary to represent them”).
The motivation used to those presented for claim 46 are applicable for claim 47.

Regarding claims 57-58. (Previously Presented) arguments analogous to those presented for claims 46-47 are applicable for claims 57-58.


Claims 49 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 41 and 52 above, in view of Lee et al. (US 20200077116 A1) hereinafter referred to as “Lee”.

Regarding claim 49. (Previously Presented) Li disclosed the system according to claim 41, but failed to disclose wherein the acceleration device is to compute the entries in the result map using a prediction and aggregation map for each reference frame paired with the target video frame.
Lee, however, in the same field of endeavor, shows wherein the result map buffer stores a prediction and aggregation (P&A) map (0139, 0143 and 0144; Figures 9-11; “[0139] FIG. 9 illustrates an example prediction structure for 3D-HEVC. 3D-HEVC is a 3D video extension of HEVC under development by JCT-3V. Certain techniques related to the techniques of this disclosure are described with respect to FIGS. 9 and 10 below. FIG. 9 shows a multiview prediction structure for a three-view case. V3 denotes the base view and a picture in a non-base view (V1 or V5) can be predicted from pictures in a dependent (base) view of the same time instance. Inter-view sample prediction (from reconstructed samples) is supported in multi-view HEVC (MV-HEVC), a typical prediction structure of which is shown in FIG. 10.”, “[0144] When such a mode is enabled, current PU 364 may correspond to a reference area (with the same size as current PU identified by the disparity vector) in the reference view and the reference area may have richer motion information (e.g., many different associated motion vector) than needed for generation one set of motion information for a PU. Therefore, a sub-PU level inter-view motion prediction (SPIVMP) method may be used, as shown in FIG. 10. This mode may also be signaled as a special merge candidate. Each of the sub-PUs contains a full set of motion information. Therefore, a PU may contain multiple sets of motion information.”).
It would have been obvious to the person of having ordinary skill in the art before the effective filing date of the invention to incorporate the result map buffer stores a prediction and aggregation (P&A) map as shown by Lee in the system of Li in order to have more efficient and effective block matching and to yield other predictable results.

Regarding claim 60. (Previously Presented) arguments analogous to those presented for claim 49 are applicable for claim 60.



Claims 50-51 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee as applied to claims 49 and 60 above, and further in view of Holland et al. (US 20190037227 A1, hereafter “Holland”).

Regarding claim 50. (Previously Presented) Li in view of Lee shows the system according to claim 49 as shown above, but failed to show wherein the acceleration device is to downscale the reference frame and the target video frame, to compute the prediction and aggregation map by matching the blocks in the downscaled reference frame and downscaled target video frame, and to apply the computed prediction and aggregation map in computing the entries in the result map for the reference frame and target video frame at full resolution.
Holland, in the same field of endeavor, shows the acceleration device is to downscale the reference frame and the target video frame, to compute the prediction and aggregation map by matching the blocks in the downscaled reference frame and downscaled target video frame, and to apply the computed prediction and aggregation map in computing the entries in the result map for the reference frame and target video frame at full resolution (0022, 0043, 0045; “[0022] A current frame or tile may thus be divided into CUs such that each CU is compared to a region in the reference frame or tile of the same size using an error measure, and the best matching region is selected. The search is conducted over a search area. A motion vector denoting the displacement of the region in the reference frame or tile with respect to the CU in the current frame or tile is determined. In some examples, the video encoder 110 can use multiple reference frames or tiles as downscaled references which are searched to provide candidates for a full resolution IME search. For example, the IME may be performed to find a temporal match. Moreover, motion estimation of subsequent blocks can be made prior to a complete mode decision being made on a previous block. Such a motion estimation is made as a heuristic of an approximate or pseudo prediction, which may violate the precise decoder specification but may be close enough for the encoder and encoding decisions in the majority of CUs. The prediction mode may also determine the number of passes made to compress the current frame or tile size into a target frame or tile size. The video encoder 110 may then output one or more search centers 132 to be refined by the enhanced video encoder 114 and used to generate PAK coding unit (CU) objects 134 sent to the HEVC/VP9 PAK 112 for encoding the video frame. Thus, the VDENC++ 114 can be included in a system to enable HEVC/VP9 class hardware encoding of video.”, “[0045] In some examples, the HME search stage 202 may take as input a full resolution CU and scale down the resolution to a fourth, an eighth, or higher resolution. The HME motion estimation can then be performed with the scaled down resolution. For example, the full resolution of the input CUs may be 64×64 pixels, and the scaled down resolutions may be 32×32, 16×16, and 8×8 pixels. This results in a performance advantage when compared to performing the HME search at full resolution, which may be very power performance intensive. In some examples, the HME can be performed using two references. ….”).
It would have been obvious to the person of having ordinary skill in the art before the effective filing date of the invention to incorporate the downscale the reference frame and the target video frame, to compute the prediction and aggregation map by matching the blocks in the downscaled reference frame and downscaled target video frame, and to apply the computed prediction and aggregation map in computing the entries in the result map for the reference frame and target video frame at full resolution as shown by Holland in the system of Li in order to have increase the efficiency of encoding and to yield other predictable results.

Regarding claim 51. (Previously Presented) Holland further shows the system according to claim 50, wherein the acceleration device is to compute multiple prediction and aggregation maps for different downscaling factors (0022, 0043, 0045).
The motivation used to those presented for claim 50 are applicable for claim 51.

Regarding claims 61-62. (Previously Presented) arguments analogous to those presented for claims 50-51 are applicable for claims 61-62.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Applicant argued that claim 41 recites two distinct components “a control unit” and “an acceleration device”. However, although the claim recites a control unit and an acceleration device, the claim does not specifically recites that these two components are district from each other.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the control unit” and “the acceleration device” are distinct from each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues “The Examiner did not specify which element in Li corresponds to the result map in general or to the claimed “reference scores” in particular. Applicant was unable to identify any sort of “map” or “score” in Li, let alone a result map containing reference scores, as recited in claim 41.” Examiner disagrees. As per previous office action correspondences, it was well established that the candidate MVs are considered a map since there are multiploe scores for each block, and the motion compensation is considered to use the best reference score. 
Therefore, Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482